Citation Nr: 1533469	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus with erectile dysfunction (diabetes).


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for nephropathy.  In a VA examination in February 2010, the examiner diagnosed the Veteran with diabetic nephropathy, but also stated it could be due to high blood pressure or other medication and not necessarily from diabetes, which is service connected.  In May 2010, the examiner prepared an addendum which stated the hypertension was diagnosed before the diabetes and therefore, the nephropathy is less likely to be related to diabetes and more likely related to hypertension.  This opinion, however, never addressed whether nephropathy is directly related to service.  38 C.F.R. § 3.303 (d).  In addition, the VA examiner addressed whether diabetes caused the nephropathy but did not address whether diabetes aggravated the nephropathy.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Accordingly, the Board has determined that the Veteran's claim must be remanded for a new VA examination.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the February 2010 VA examination and May 2010 addendum, if available, prepare an addendum opinion, and if necessary, conduct a new examination.

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that nephropathy disability began in service or is causally and etiologically related to service.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any nephropathy disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




